DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claim 1, Applicant provides the claim limitation, "selecting, from the plurality of candidate plans, a particular candidate plan that intersects the first three-dimensional representation of the field of view of the sensor and the second three-dimensional representation of the desired observation of the object", however, Applicant's written description fails to disclose in such full, clear, concise and exact terms to enable one skilled in the art to understand how the first and second three-dimensional representations "intersect" such that a candidate plan is selected. Specifically, page 10, lines 19-23, see also Fig. 3, step 340, discuss wherein the first and second three-dimensional representations intersect, however this appears to be a desired end result without teaching how the respective representations actually "intersect". Accordingly, claim 1 is rejected under this section for failing to satisfy the written description requirement. Accordingly, appropriate correction and/or clarification are required.
Claims 2 – 7 depend from claim 1, and therefore inherit the deficiencies of claim 1 discussed above. Therefore, claims 2 – 7 are rejected under similar logic to claim 1 above.

Regarding claim 8, Applicant provides the claim limitation, "selecting, from the plurality of candidate plans, a particular candidate plan that intersects the first three-dimensional representation of the field of view of the sensor and the second three-dimensional representation of the desired observation of the object", however, Applicant's written description fails to disclose in such full, clear, concise and exact terms to enable one skilled in the art to understand how the first and second three-dimensional representations "intersect" such that a candidate plan is selected. Specifically, page 10, lines 19-23, see also Fig. 3, step 340, discuss wherein the first and second three-dimensional representations intersect, however this appears to be a desired end result without teaching how the respective representations actually "intersect". Accordingly, claim 1 is rejected under this section for failing to satisfy the written description requirement. Accordingly, appropriate correction and/or clarification are required.
Claims 9 – 14 depend from claim 8, and therefore inherit the deficiencies of claim 8 discussed above. Therefore, claims 9 – 14 are rejected under similar logic to claim 8 above.

Regarding claim 15, Applicant provides the claim limitation, "selecting, from the plurality of candidate plans, a particular candidate plan that intersects the first three-dimensional representation of the field of view of the sensor and the second three-dimensional representation of the desired observation of the object", however, Applicant's written description fails to disclose in such full, clear, concise and exact terms to enable one skilled in the art to understand how the first and second three-dimensional representations "intersect" such that a candidate plan is selected. Specifically, page 10, lines 19-23, see also Fig. 3, step 340, discuss wherein the first and second three-dimensional representations intersect, however this appears to be a desired end result without teaching how the respective representations actually "intersect". Accordingly, claim 1 is rejected under this section for failing to satisfy the written description requirement. Accordingly, appropriate correction and/or clarification are required.
Claims 16 – 20 depend from claim 15, and therefore inherit the deficiencies of claim 15 discussed above. Therefore, claims 16 – 20 are rejected under similar logic to claim 15 above.
Examiner has addressed the claims below in view of the prior art, as best understood by the Examiner, in light of the 35 USC 112 rejections provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Babu (US-20160271796-A1), hereinafter Babu, in view of Zhang (US-20080027580-A1), hereinafter Zhang.
Regarding claim 1, Babu teaches:
A method performed by one or more computers, the method comprising: 
Generating a three-dimensional representation of a robotic operating environment (see at least [0011] which discloses a drone equipped with a three-dimensional camera, which surveys an area in order to survey a work environment and record spatial locations of objects within the work environment)
Wherein the robotic operating environment comprises a robot (see at least [0031]: “The programmable robot is, for example, a mobile robot, an industrial robot, a service robot, a factory robot, a military robot, etc. Also, as used herein, “target object” refers to an object positioned in a work environment and targeted by a programmable robot for performance of a task on the object”) and a sensor (see at least [0032]: “ The drone device disclosed herein comprises one or more three-dimensional (3D) cameras mounted thereon for capturing images of a target object positioned in a work environment”), including: 
Generating a first three-dimensional representation of a field of view of the sensor in the robotic operating environment (see at least [0032]: “The drone device captures images of the work environment and the target object using the 3D cameras, records and calibrates a spatial location of the target object, and feeds the calibrated spatial location of the target object to the programmable robot via an adaptive robot control system (ARCS), also referred to as a “drone management system”, to allow the programmable robot to adapt to the work environment”); 
And generating a second three-dimensional representation of a desired observation of an object in the robotic operating environment (see at least [0043]: “The adaptive robot control system determines parts geometry of the target object based on the dynamically received calibrated spatial location of the target object, the received geometrical information of the target object, and predetermined dimensions of multiple objects stored in a parts geometry database. The adaptive robot control system determines a task trajectory of a task to be performed on the target object by the programmable robot based on the determined parts geometry of the target object, the predetermined dimensions of the objects stored in the parts geometry database, and predetermined task trajectories of the target objects stored in a procedure database”); 
Generating a plurality of candidate plans for the robot (see at least [0043]: “…predetermined task trajectories of the target objects stored in a procedure library, herein referred to as a “procedure database”. As used herein, “task trajectory” refers to a path on the target object to be followed by the programmable robot while performing a task on the target object”); 
Selecting, from the plurality of candidate plans, a particular candidate plan that intersects the first three-dimensional representation of the field of view of the sensor and the second three-dimensional representation of the desired observation of the object (see at least [0044] which describes a system which determines a trajectory for a robot based on a comparison of the three-dimensional representation made by the drone camera (the first three-dimensional representation), and the 3D parts geometry (the second three-dimensional representation)).
And causing the robot to execute the particular candidate plan (see at least [0062]: “The ARCS then utilizes the generated paint task trajectory and the work cell model as inputs to establish collision-free robotic motions. The ARCS then determines the collision-free robotic motion trajectory using the established collision-free robotic motions and dynamically transmits the collision-free robotic motion trajectory to the programmable robot 802 via a communication network for adaptively controlling the programmable robot 802 to paint the vehicle 301 according to the collision-free robotic motion trajectory”).
Babu does not teach, but Zhang teaches:
Wherein the particular candidate plan makes the desired observation of the object in the robotic operating environment (see first [0058] which describes causing the robot to follow a desired trajectory. See further [0054] which describes how a camera attached to the robotic arm makes an observation while an operation is performed by the robot following the desired trajectory).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Babu with the teachings of Zhang because as noted by Zhang, the extra observation ability provided by the invention allows a robot to handle situations in unstructured environments which it might otherwise be unable to function in.

Regarding claim 2, the combination of Babu and Zhang teaches the method of claim 1.
Zhang further teaches:
Wherein the sensor is attached to an arm of the robot (see Fig. 1 which shows a camera attached to the arm of the robot).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Babu with the teachings of Zhang because the placement of the camera on the robotic arm gives a closer and more detailed view of the task and object being worked with than if the camera were located elsewhere.

Regarding claim 8, Babu teaches: 
A system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform a method comprising: 
Generating a three-dimensional representation of a robotic operating environment (see at least [0011] which discloses a drone equipped with a three-dimensional camera, which surveys an area in order to survey a work environment and record spatial locations of objects within the work environment)
Wherein the robotic operating environment comprises a robot (see at least [0031]: “The programmable robot is, for example, a mobile robot, an industrial robot, a service robot, a factory robot, a military robot, etc. Also, as used herein, “target object” refers to an object positioned in a work environment and targeted by a programmable robot for performance of a task on the object”) and a sensor (see at least [0032]: “ The drone device disclosed herein comprises one or more three-dimensional (3D) cameras mounted thereon for capturing images of a target object positioned in a work environment”), including: 
Generating a first three-dimensional representation of a field of view of the sensor in the robotic operating environment (see at least [0032]: “The drone device captures images of the work environment and the target object using the 3D cameras, records and calibrates a spatial location of the target object, and feeds the calibrated spatial location of the target object to the programmable robot via an adaptive robot control system (ARCS), also referred to as a “drone management system”, to allow the programmable robot to adapt to the work environment”); 
And generating a second three-dimensional representation of a desired observation of an object in the robotic operating environment (see at least [0043]: “The adaptive robot control system determines parts geometry of the target object based on the dynamically received calibrated spatial location of the target object, the received geometrical information of the target object, and predetermined dimensions of multiple objects stored in a parts geometry database. The adaptive robot control system determines a task trajectory of a task to be performed on the target object by the programmable robot based on the determined parts geometry of the target object, the predetermined dimensions of the objects stored in the parts geometry database, and predetermined task trajectories of the target objects stored in a procedure database”); 
Generating a plurality of candidate plans for the robot (see at least [0043]: “…predetermined task trajectories of the target objects stored in a procedure library, herein referred to as a “procedure database”. As used herein, “task trajectory” refers to a path on the target object to be followed by the programmable robot while performing a task on the target object”); 
Selecting, from the plurality of candidate plans, a particular candidate plan that intersects the first three-dimensional representation of the field of view of the sensor and the second three-dimensional representation of the desired observation of the object (see at least [0044] which describes a system which determines a trajectory for a robot based on a comparison of the three-dimensional representation made by the drone camera (the first three-dimensional representation), and the 3D parts geometry (the second three-dimensional representation)).
And causing the robot to execute the particular candidate plan (see at least [0062]: “The ARCS then utilizes the generated paint task trajectory and the work cell model as inputs to establish collision-free robotic motions. The ARCS then determines the collision-free robotic motion trajectory using the established collision-free robotic motions and dynamically transmits the collision-free robotic motion trajectory to the programmable robot 802 via a communication network for adaptively controlling the programmable robot 802 to paint the vehicle 301 according to the collision-free robotic motion trajectory”).
Babu does not teach, but Zhang teaches:
Wherein the particular candidate plan makes the desired observation of the object in the robotic operating environment (see first [0058] which describes causing the robot to follow a desired trajectory. See further [0054] which describes how a camera attached to the robotic arm makes an observation while an operation is performed by the robot following the desired trajectory).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Babu with the teachings of Zhang because as noted by Zhang, the extra observation ability provided by the invention allows a robot to handle situations in unstructured environments which it might otherwise be unable to function in.

Regarding claim 9, the combination of Babu and Zhang teaches the system of claim 8.
Zhang further teaches:
Wherein the sensor is attached to an arm of the robot (see Fig. 1 which shows a camera attached to the arm of the robot).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Babu with the teachings of Zhang because the placement of the camera on the robotic arm gives a closer and more detailed view of the task and object being worked with than if the camera were located elsewhere.

Regarding claim 15, Babu teaches
One or more non-transitory computer storage media encoded with computer program instructions that when executed by a plurality of computers cause the plurality of computers to perform operations comprising: 
Generating a three-dimensional representation of a robotic operating environment (see at least [0011] which discloses a drone equipped with a three-dimensional camera, which surveys an area in order to survey a work environment and record spatial locations of objects within the work environment)
Wherein the robotic operating environment comprises a robot (see at least [0031]: “The programmable robot is, for example, a mobile robot, an industrial robot, a service robot, a factory robot, a military robot, etc. Also, as used herein, “target object” refers to an object positioned in a work environment and targeted by a programmable robot for performance of a task on the object”) and a sensor (see at least [0032]: “ The drone device disclosed herein comprises one or more three-dimensional (3D) cameras mounted thereon for capturing images of a target object positioned in a work environment”), including: 
Generating a first three-dimensional representation of a field of view of the sensor in the robotic operating environment (see at least [0032]: “The drone device captures images of the work environment and the target object using the 3D cameras, records and calibrates a spatial location of the target object, and feeds the calibrated spatial location of the target object to the programmable robot via an adaptive robot control system (ARCS), also referred to as a “drone management system”, to allow the programmable robot to adapt to the work environment”); 
And generating a second three-dimensional representation of a desired observation of an object in the robotic operating environment (see at least [0043]: “The adaptive robot control system determines parts geometry of the target object based on the dynamically received calibrated spatial location of the target object, the received geometrical information of the target object, and predetermined dimensions of multiple objects stored in a parts geometry database. The adaptive robot control system determines a task trajectory of a task to be performed on the target object by the programmable robot based on the determined parts geometry of the target object, the predetermined dimensions of the objects stored in the parts geometry database, and predetermined task trajectories of the target objects stored in a procedure database”); 
Generating a plurality of candidate plans for the robot (see at least [0043]: “…predetermined task trajectories of the target objects stored in a procedure library, herein referred to as a “procedure database”. As used herein, “task trajectory” refers to a path on the target object to be followed by the programmable robot while performing a task on the target object”); 
Selecting, from the plurality of candidate plans, a particular candidate plan that intersects the first three-dimensional representation of the field of view of the sensor and the second three-dimensional representation of the desired observation of the object (see at least [0044] which describes a system which determines a trajectory for a robot based on a comparison of the three-dimensional representation made by the drone camera (the first three-dimensional representation), and the 3D parts geometry (the second three-dimensional representation)).
And causing the robot to execute the particular candidate plan (see at least [0062]: “The ARCS then utilizes the generated paint task trajectory and the work cell model as inputs to establish collision-free robotic motions. The ARCS then determines the collision-free robotic motion trajectory using the established collision-free robotic motions and dynamically transmits the collision-free robotic motion trajectory to the programmable robot 802 via a communication network for adaptively controlling the programmable robot 802 to paint the vehicle 301 according to the collision-free robotic motion trajectory”).
Babu does not teach, but Zhang teaches:
Wherein the particular candidate plan makes the desired observation of the object in the robotic operating environment (see first [0058] which describes causing the robot to follow a desired trajectory. See further [0054] which describes how a camera attached to the robotic arm makes an observation while an operation is performed by the robot following the desired trajectory).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Babu with the teachings of Zhang because as noted by Zhang, the extra observation ability provided by the invention allows a robot to handle situations in unstructured environments which it might otherwise be unable to function in.

Regarding claim 16, the combination Babu and Zhang teaches the method of claim 15. 
Zhang further teaches: 
wherein the sensor is attached to an arm of the robot (see Fig. 1 which shows a camera attached to the arm of the robot).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Babu with the teachings of Zhang because the placement of the camera on the robotic arm gives a closer and more detailed view of the task and object being worked with than if the camera were located elsewhere.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Babu and Zhang in view of Claussen (US-20200262064-A1), hereinafter Claussen.

Regarding claim 3, the combination of Babu and Zhang teaches the method of claim 1.
As noted above in claim 1, Zhang teaches: Causing the robot to execute the particular candidate plan to make the desired observation of the object in the robotic operating environment.
Claussen teaches:
Wherein selecting, from the plurality of candidate plans, the particular candidate plan comprises: 
Classifying candidate plans as plans that achieve the desired result and plans that do not achieve the desired result (see at least [0026] which describes how values are calculated to score various trajectories for a robotic arm to perform a task, and the values are used to determine whether the trajectory is likely to be successful or unsuccessful for the given task); 
And selecting the particular candidate plan from plans classified as achieving the desired result (see at least [0026] where a trajectory is selected if the score indicates a high likelihood of success at performing the given task).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Babu and Zhang with the teachings of Claussen because the given method would allow the robot to work more efficiently and reduce the likelihood of damage or mistakes by determining the likelihood of success before attempting to enact a given plan or trajectory. 

Regarding claim 10, the combination of Babu and Zhang teaches the system of claim 8.
As noted above in claim 8, Zhang teaches: Causing the robot to execute the particular candidate plan to make the desired observation of the object in the robotic operating environment.
Claussen teaches:
Classifying candidate plans as plans that achieve the desired result and plans that do not achieve the desired result (see at least [0026] which describes how values are calculated to score various trajectories for a robotic arm to perform a task, and the values are used to determine whether the trajectory is likely to be successful or unsuccessful for the given task); 
And selecting the particular candidate plan from plans classified as achieving the desired result (see at least [0026] where a trajectory is selected if the score indicates a high likelihood of success at performing the given task).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Babu and Zhang with the teachings of Claussen because the given method would allow the robot to work more efficiently and reduce the likelihood of damage or mistakes by determining the likelihood of success before attempting to enact a given plan or trajectory. 

Regarding claim 17, the combination of Babu and Zhang teaches the non-transitory computer storage media of claim 15.
As noted above in claim 8, Zhang teaches: Causing the robot to execute the particular candidate plan to make the desired observation of the object in the robotic operating environment.
Classifying candidate plans as plans that achieve the desired result and plans that do not achieve the desired result (see at least [0026] which describes how values are calculated to score various trajectories for a robotic arm to perform a task, and the values are used to determine whether the trajectory is likely to be successful or unsuccessful for the given task); 
And selecting the particular candidate plan from plans classified as achieving the desired result (see at least [0026] where a trajectory is selected if the score indicates a high likelihood of success at performing the given task).
And selecting the particular candidate plan from plans classified as achieving the desired result.
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Babu and Zhang with the teachings of Claussen because the given method would allow the robot to work more efficiently and reduce the likelihood of damage or mistakes by determining the likelihood of success before attempting to enact a given plan or trajectory. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664